Case 2:21-mj-00190-JTR          ECF No. 12   filed 04/06/21     PageID.27 Page 1 of 25


                                                                             LOCATION−CUSTODY
                     Eastern District of Washington
                      U.S. District Court (Spokane)
           CRIMINAL DOCKET FOR CASE #: 2:21−mj−00190−JTR−1

Case title: USA v. Larsen                                    Date Filed: 04/05/2021

Other court case number: CR 21−14−M−DLC District of
                         Montana, Missoula Division

Assigned to: Magistrate Judge John
T. Rodgers

Defendant (1)
Leif Peter Larsen                     represented by Federal Public Defender − SPO
                                                     Spokane Office
                                                     North 10 Post
                                                     Suite 700
                                                     Spokane, WA 99201
                                                     509−624−7606
                                                     Fax: 509−747−3539
                                                     Email: andrea_george@fd.org
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Public Defender or Community
                                                     Defender Appointment

Pending Counts                                        Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                     Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                            Disposition
Ct. 1, 18 USC 371: CONSPIRACY;
Ct. 2, 18 USC 2314 and 2:
INTERSTATE

                                                                                                 1
Case 2:21-mj-00190-JTR       ECF No. 12       filed 04/06/21      PageID.28 Page 2 of 25


TRANSPORTATION OF STOLEN
PROPERTY; Cts. 5 and 7, 18 USC
2312 and 2: INTERSTATE
TRANSPORTATION OF STOLEN
VEHICLES; Ct. 10, 18 USC 922(i)
and 2: INTERSTATE
TRANSPORTATION OF STOLEN
FIREARMS



Plaintiff
USA                                           represented by James A Goeke
                                                             United States Attorney's Office
                                                             P.O. Box 1494
                                                             Spokane, WA 99210−1494
                                                             509−353−2767
                                                             Fax: 509−835−6397
                                                             Email: James.Goeke@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Assistant US Attorney

 Date Filed   #   Page Docket Text
 04/05/2021   1        RULE 5 DOCUMENTS RECEIVED from District of Montana, Missoula
                       Division as to Leif Peter Larsen (1). (Attachments: # 1 Indictment)(MO,
                       Courtroom Deputy) (Additional attachment(s) added on 4/5/2021: # 2 Arrest
                       Warrant) (MO, Courtroom Deputy). (Entered: 04/05/2021)
 04/05/2021   2        NOTICE OF HEARING − By Court as to Leif Peter Larsen (1). Text entry; no
                       PDF attached. Hearing content provided via videoconference or
                       teleconference dial−in access MUST NOT be recorded or rebroadcast.
                       Initial Appearance − Rule 5 set for 4/6/2021 at 2:00 PM by Video Conference
                       before Magistrate Judge John T. Rodgers. Due to the Court's General Order
                       2021−5, limiting public access to the courthouse, members of the public and
                       press may listen to the proceedings by using the following conference call line,
                       888−363−4749, access code 6822266#. NO RECORDING OR
                       REBROADCASTING IS PERMITTED and parties on the line MUST MUTE
                       THEIR PHONES.(MO, Courtroom Deputy) (Entered: 04/05/2021)
 04/05/2021   3        MOTION for Detention by USA as to Leif Peter Larsen (1). (Goeke, James)
                       (Entered: 04/05/2021)
 04/06/2021   5        ORDER APPOINTING FEDERAL DEFENDER as to Leif Peter Larsen (1). On
                       the basis of the sworn financial statement, the court finds Defendant is
                       financially unable to retain counsel. IT IS ORDERED the Federal Defenders of
                       Eastern Washington are appointed to represent Defendant pursuant to Title 18
                       United States Code Sec. 3006A. − Text entry; no PDF document will issue. This
                       text−only entry constitutes the court order on the matter. Signed by Magistrate
                       Judge John T. Rodgers. (JC, Judicial Assistant) (Entered: 04/06/2021)
 04/06/2021   6        ACKNOWLEDGMENT OF NOTICE OF RIGHTS by Leif Peter Larsen (1).


                                                                                                          2
Case 2:21-mj-00190-JTR   ECF No. 12      filed 04/06/21    PageID.29 Page 3 of 25



                   (PH, Case Administrator) (Entered: 04/06/2021)
04/06/2021    7    Minute Entry for VIDEO CONFERENCE proceedings held before Magistrate
                   Judge John T. Rodgers: Initial Appearance in Rule 5 Proceedings as to Leif
                   Peter Larsen (1) held on 4/6/2021. (Reported/Recorded by: Digital
                   Recording/S−740. Contact Court_Reporters@waed.uscourts.gov to order.) (MO,
                   Courtroom Deputy) (Entered: 04/06/2021)
04/06/2021   9     ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS by Leif Peter
                   Larsen (1). (PH, Case Administrator) (Entered: 04/06/2021)
04/06/2021   10    WAIVER of Rule 5 Hearings by Leif Peter Larsen (1). (PH, Case
                   Administrator) (Entered: 04/06/2021)
04/06/2021   11    ORDER FOLLOWING INITIAL APPEARANCE ON INDICTMENT AND
                   ORDER OF REMOVAL PURSUANT TO FED R. CRIM. P. 5 granting ECF
                   No. 3 Motion for Detention as to Leif Peter Larsen (1). ***USM ACTION
                   REQUIRED***. Signed by Magistrate Judge John T. Rodgers. (PH, Case
                   Administrator) (Entered: 04/06/2021)




                                                                                                3
 Case
  Case2:21-mj-00190-JTR
        2:21-mj-00190-JTR ECF
                           Document
                              No. 12 1 filed
                                        Filed04/06/21
                                              04/05/21 PageID.30
                                                        Page 1 of 1 Page
                                                                     PageID
                                                                         4 of 125




                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                   Apr 05, 2021
                                                                                           FILED IN THE
                                                                                       U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF WASHINGTON



                                                                                  Apr 05, 2021
                                                                                      SEAN F. MCAVOY, CLERK




                   UNITED STATES DISTRICT COURT                       SEAN F. MCAVOY, CLERK

                  EASTERN DISTRICT OF WASHINGTON


UNITED STATES OF AMERICA,           )
                                    )
                    Plaintiff,      )
                                    )             No. 2:21-MJ-0190-JTR
     vs.                            )
                                    )
LEIF PETER LARSEN,                  )
                                    )
                    Defendant.      )
___________________________________ )

           Received Rule 5 papers from the United States District Court,
District of Montana, Missoula Division (Case No. CR 21-14-M-DLC).




                                                                                                                  4
  Case
  Case2:21-mj-00190-JTR    ECF No. 121-1 filed
       2:21-mj-00190-JTR Document               04/06/21
                                            Filed 04/05/21PageID.31
                                                           Page 1 of 7Page 5 of 25
                                                                        PageID  2
        Case 9:21-cr-00014-DLC Document 8 Filed 03/25/21 Page 1 of 7



"&& *H$*#H                                                   3/25/2021

BB:BC0?CH- + HCC@A?3GH
- + HCC@A?3GBH(4713H
)H H@FHH
%:BB@D=0H%,H H
  H H):?3H?2H=@@AH
%:BB@D=0H%,H H
)9@?3HH H H
0FH  H H
>0:=H "3??:5A =0A<DB2@; 8@E

,,(*'/H(*H)$ &, H
-& ,H+,,+H(H%* H

                &H,H-& ,H+,,+H +,* ,H(-*,H
                   (*H,H +,*!,H(H%(&,&H
                        % ++(-$H . + (&H

-& ,H+,,+H(H%*!H                    CR 21-14-M-DLC

             )=0:?C:6H                       & ,%&,H

      EB H                                    7
                                             '0(#7 7767  7
                                             +2*077
& $H(**+,H+$H                     #*!(057'4#75#!-/7'),-'/+*)#*07
$ H),*H$*+&H                                 7%*#7!*"70&-##75#!-/7+$7/2,#.'/#"7
+&H*/&H"(&+(&H0?2H                    -#(#!/#7
#. &H"(&H-,,H
                                             777
                                             7 7
             35?20?CB H
                                             '0(#7 77667     7!*"7 7
                                             +3*077
                                             #*!(157#*75#!-/7'),-'/+*)#*07
                                                    7%*#7!*"70&-##75#!-/7+$7/2,#.'/#"7
                                             -#(#!/#7




                                        

                                                                                             5
Case
Case2:21-mj-00190-JTR    ECF No. 121-1 filed
     2:21-mj-00190-JTR Document               04/06/21
                                          Filed 04/05/21PageID.32
                                                         Page 2 of 7Page 6 of 25
                                                                      PageID  3
      Case 9:21-cr-00014-DLC Document 8 Filed 03/25/21 Page 2 of 7




                                                                                   6
Case
Case2:21-mj-00190-JTR    ECF No. 121-1 filed
     2:21-mj-00190-JTR Document               04/06/21
                                          Filed 04/05/21PageID.33
                                                         Page 3 of 7Page 7 of 25
                                                                      PageID  4
      Case 9:21-cr-00014-DLC Document 8 Filed 03/25/21 Page 3 of 7




                                                                                   7
Case
Case2:21-mj-00190-JTR    ECF No. 121-1 filed
     2:21-mj-00190-JTR Document               04/06/21
                                          Filed 04/05/21PageID.34
                                                         Page 4 of 7Page 8 of 25
                                                                      PageID  5
      Case 9:21-cr-00014-DLC Document 8 Filed 03/25/21 Page 4 of 7




                                                                                   8
Case
Case2:21-mj-00190-JTR    ECF No. 121-1 filed
     2:21-mj-00190-JTR Document               04/06/21
                                          Filed 04/05/21PageID.35
                                                         Page 5 of 7Page 9 of 25
                                                                      PageID  6
      Case 9:21-cr-00014-DLC Document 8 Filed 03/25/21 Page 5 of 7




                                                                                   9
Case
 Case2:21-mj-00190-JTR
      2:21-mj-00190-JTR ECF  No. 121-1filed
                          Document           04/06/21
                                          Filed 04/05/21PageID.36
                                                          Page 6 of Page 10 of 7
                                                                    7 PageID   25
       Case 9:21-cr-00014-DLC Document 8 Filed 03/25/21 Page 6 of 7




                                                                                    10
Case
 Case2:21-mj-00190-JTR
      2:21-mj-00190-JTR ECF  No. 121-1filed
                          Document           04/06/21
                                          Filed 04/05/21PageID.37
                                                          Page 7 of Page 11 of 8
                                                                    7 PageID   25
       Case 9:21-cr-00014-DLC Document 8 Filed 03/25/21 Page 7 of 7




                                  Foreperson signature redacted. Original document filed
                                  under seal.




                                Summons:     
                                Warrant:   
                                          ;D:ϮϭͲϭϭͲDͲ<>Ͳ,ĂƐůĂŐĞͿ




                                                                                           11
Case
 Case2:21-mj-00190-JTR
      2:21-mj-00190-JTR ECF
                        Document
                            No. 121-2filed
                                         Filed
                                            04/06/21
                                               04/05/21PageID.38
                                                         Page 1 of Page
                                                                   1 PageID
                                                                        12 of 9
                                                                              25




                                                                                   12
      Case
       Case2:21-mj-00190-JTR
             2:21-mj-00190-JTR ECF
                                Document
                                   No. 12 3 filed
                                             Filed04/06/21
                                                   04/05/21 PageID.39
                                                             Page 1 of 4 Page
                                                                          PageID
                                                                              13 of1025




 1   Joseph H. Harrington
     Acting United States Attorney
 2   Eastern District of Washington
 3   James A. Goeke
     Assistant United States Attorney
 4
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767

 7                      UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9   UNITED STATES OF AMERICA,
10
                          Plaintiff,
11
                                                   Case No.: 2:21-mj-00190-JTR
12                   v.
13                                                 Motion for Detention
     LEIF PETER LARSEN,
14
15                        Defendant.
16
           The United States moves for pretrial detention of Defendant, pursuant to 18
17
18   U.S.C. § 3142(e) and (f).
19
           1.    Eligibility of Case. This case is eligible for a detention order because
20
21   the case involves (check one or more):
22
           տ     Crime of violence (as defined in 18 U.S.C. § 3156(a)(4) which
23
24   includes any felony under Chapter 77, 109A, 110 and 117);
25
           ‫܆‬     Maximum penalty of life imprisonment or death;
26
27         ‫܆‬     Drug offense with maximum penalty of 10 years or more;
28

     Motion for Detention- 1
                                                                                            13
      Case
       Case2:21-mj-00190-JTR
             2:21-mj-00190-JTR ECF
                                Document
                                   No. 12 3 filed
                                             Filed04/06/21
                                                   04/05/21 PageID.40
                                                             Page 2 of 4 Page
                                                                          PageID
                                                                              14 of1125




 1         ‫܆‬      Felony, with two prior convictions in above categories;
 2
           տ      Felony that involves a minor victim or that involves the possession or
 3
 4   use of a firearm or destructive device as those terms are defined in 18 U.S.C.
 5
     § 921, or any other dangerous weapon, or involves a failure to register under 18
 6
 7   U.S.C. § 2250;
 8         ‫܈‬      Serious risk Defendant will flee; or
 9
10         տ      Serious risk obstruction of justice.
11
           2.     Reason for Detention. The Court should detain Defendant because
12
13   there is no condition or combination of conditions which will reasonably assure
14
     (check one or both):
15
16         ‫܈‬      Defendant's appearance as required; or
17
           ‫܈‬      Safety of any other person and the community.
18
19         3.     Rebuttable Presumption. The United States will not invoke the
20
     rebuttable presumption against Defendant under 18 U.S.C. § 3142(e). The
21
22   presumption applies because there is probable cause to believe Defendant

23   committed:
24
           տ      Drug offense with maximum penalty of 10 years or more;
25
26
           տ      An offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
27
28

     Motion for Detention- 2
                                                                                           14
      Case
       Case2:21-mj-00190-JTR
             2:21-mj-00190-JTR ECF
                                Document
                                   No. 12 3 filed
                                             Filed04/06/21
                                                   04/05/21 PageID.41
                                                             Page 3 of 4 Page
                                                                          PageID
                                                                              15 of1225




 1           տ    An offense under 18 U.S.C. §§ 2332b (g)(5)(B) for which a maximum
 2
     term of imprisonment of 10 years or more is prescribed;
 3
 4           ‫܆‬    An offense under chapter 77 of Title 18, United States Code, for
 5
     which a maximum term of imprisonment of 20 years or more is prescribed;
 6
 7           ‫܆‬    An offense involving a minor victim under 18 U.S.C. §§ 1201, 1591,
 8
     2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3),
 9
10   2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or
11   2425;
12
13           ‫܆‬    Other Circumstance as defined in 18 U.S.C. § 3142(e)(2).

14           4.   Time for Detention Hearing. The United States requests the Court
15
     conduct the detention hearing:
16
17           տ    At the first appearance, or
18
19           ‫܈‬    After a continuance of three days.
20
             5.   Other Matters.
21
22                Dated: April 5, 2021.

23                                                Joseph H. Harrington
24                                                Acting United States Attorney
25
26                                                s/ James A. Goeke
27                                                James A. Goeke
                                                  Assistant United States Attorney
28

     Motion for Detention- 3
                                                                                          15
      Case
       Case2:21-mj-00190-JTR
             2:21-mj-00190-JTR ECF
                                Document
                                   No. 12 3 filed
                                             Filed04/06/21
                                                   04/05/21 PageID.42
                                                             Page 4 of 4 Page
                                                                          PageID
                                                                              16 of1325




 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on April 5, 2021, I electronically filed the foregoing
 4   with the Clerk of the Court using the CM/ECF system which will send notification
 5
     of such filing to the following:
 6
 7   Federal Defenders
 8
                                                   s/ James A. Goeke
 9                                                 James A. Goeke
10                                                 Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Motion for Detention- 4
                                                                                          16
      Case
       Case2:21-mj-00190-JTR
             2:21-mj-00190-JTR ECF
                                Document
                                   No. 12 6 filed
                                             Filed04/06/21
                                                   04/06/21 PageID.43
                                                             Page 1 of 2 Page
                                                                          PageID
                                                                              17 of1725




1
2                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT

3                                                                   EASTERN DISTRICT OF WASHINGTON



4                          UNITED STATES DISTRICT COURT              Apr 06, 2021
                                                                         SEAN F. MCAVOY, CLERK
5                         EASTERN DISTRICT OF WASHINGTON
6
7    UNITED STATES OF AMERICA,                       No. 2:21-mj-190-JTR
8                         Plaintiff,
9    vs.                                             ACKNOWLEDGMENT OF NOTICE
                                                     OF RIGHTS - FED.R.CRIM.P. 5
10    Leif Peter Larsen                              (Complaint or Indictment)
11                        Defendant.
12
13         The undersigned defendant does hereby acknowledge: I appeared on this date
14   and was advised as follows:
15
16         1. Of the charge or charges placed against me, and I acknowledge receipt of
              a copy of the:
17
18                    Complaint
                    ✔ Indictment
19
20         which specifically sets forth the allegations;
21
           2. That I have been advised of the maximum penalty provided by law;
22
23         3. My right to remain silent at all times and if I make a statement it can be
              used against me;
24
25         4. My right to retain my own counsel; and if I am without funds, to have
              counsel appointed to represent me in this district and the requesting
26            district;
27
28

     ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 1
                                                                                                     17
      Case
       Case2:21-mj-00190-JTR
             2:21-mj-00190-JTR ECF
                                Document
                                   No. 12 6 filed
                                             Filed04/06/21
                                                   04/06/21 PageID.44
                                                             Page 2 of 2 Page
                                                                          PageID
                                                                              18 of1825




1           5. My right to a preliminary examination hearing, if charged by Complaint,
               before a United States Magistrate Judge and to have counsel present at
2              that hearing, or waive this hearing in writing;
3
4           6. My right to a jury trial before a United States District Judge, to be
               confronted by the United States’ witnesses, and have witnesses attend on
5              my behalf;
6
7           7. My right to state in writing a wish to plead guilty or nolo contendre, to
               waive trial in the district in which the Indictment is pending, and to
8
               consent to disposition of this case in this district, subject to the approval
9              of the United States Attorney for the charging district and this district;
10
11          8. My right to an identity hearing to ascertain if I am the person named in
               the charging document or to waive this hearing in writing;
12
13          9. My right to a detention hearing within three business days, if the United
14             States moves for detention, and to be represented by counsel at that
               hearing;
15
16          10.My right, if I am not a United States citizen, to request a Government
               attorney or law enforcement official notify my country’s consulate of my
17
               arrest or detention.
18
19   _______________________________                                  4/6/21
                                                               Date: __________________________
20   Interpreter Signature
                                                                /s/ Leif P. Larsen
21
22   _______________________________                           ______________________________
     Interpreter Printed Name                                  Defendant Signature
23
24   I certify I have reviewed this document with Mr. Larsen
                                                                Leif Peter Larsen
                                                               ______________________________
     and he consented to my signature electronically on his    Defendant Printed Name
25   behalf. Printed Attorney Name: J. Stephen Roberts Jr.
     Attorney Signature: /s/ J. Stephen Roberts, Jr.
26   Date: April 6, 2021

27
28

     ACKNOWLEDGMENT OF NOTICE OF RIGHTS - Page 2
                                                                                                  18
  Case
   Case2:21-mj-00190-JTR
         2:21-mj-00190-JTR ECF
                            Document
                               No. 12 7 filed
                                         Filed04/06/21
                                               04/06/21 PageID.45
                                                         Page 1 of 2 Page
                                                                      PageID
                                                                          19 of1925




      United States District Court, Eastern District of Washington
                              Magistrate Judge John T. Rodgers
                                          Spokane

 USA v. LEIF PETER LARSEN                                   Case No. 2:21-MJ-0190-JTR-1


                                   Spokane Video Conference
                      The Defendant consented to appear via video conference.

 Rule 5 Initial Appearance on Indictment:                                                        04/06/2021

 ‫ ܈‬Melissa Orosco, Courtroom Deputy                     ‫ ܈‬James Goeke, US Atty (VTC)
 ‫ ܈‬Patrick J. Dennis, US Probation / Pretrial           ‫ ܈‬Steve Roberts, Defense Atty (VTC)
   Services Officer (Telephonic)
 ‫ ܈‬Defendant present in custody USM                     ‫ ܈‬Interpreter NOT REQUIRED
   (VTC/SCJ)

 ‫܈‬    USA Motion for Detention                          ‫܈‬    Rights given
 ‫܆‬    USA not seeking detention                         ‫܈‬    Acknowledgment of Rights filed
 ‫܈‬    Financial Affidavit (CJA 23) filed                ‫܈‬    Defendant received copy of Indictment
 ‫܈‬    The Court will appoint the Federal Defenders      ‫܈‬    Defendant waived reading of Indictment
 ‫܆‬    Based upon conflict with Federal Defenders, the   ‫܆‬    Indictment read in open court
      Court will appoint a CJA Panel Attorney
 ‫܆‬    Conditions of Release Imposed                     ‫܆‬    Pre-Trial Services Report ordered
 ‫܆‬    199C Advice of Penalties/Sanctions                ‫܈‬    Waiver of Rule 5 Hearings filed

 ‫܆‬    Ordered Release on Personal Recognizance;         ‫܈‬    Court Ordered Removal to Charging District
      199C Not Required


                                               REMARKS
         Defendant appeared, in custody, with counsel. All parties appeared by video conference/
telephonic due to COVID-19 precautions.
         The Defendant acknowledged to the Court that his true and correct name is: LEIF PETER
LARSEN.
         Defendant was advised of his rights and the allegations contained in the Indictment from the
District of Montana, Missoula Division.
         Based on information contained in the Financial Affidavit, the Court appointed the Federal
Defenders to represent Defendant while in this district.

      Government has filed a motion for detention.
      Defendant waived all further hearings in this district but reserved the right to revisit issues in
Montana.



           Digital Recording/S-740                 Time: 2:06 p.m. – 2:16 p.m.                        Page 1


                                                                                                               19
 Case
  Case2:21-mj-00190-JTR
        2:21-mj-00190-JTR ECF
                           Document
                              No. 12 7 filed
                                        Filed04/06/21
                                              04/06/21 PageID.46
                                                        Page 2 of 2 Page
                                                                     PageID
                                                                         20 of2025




The Court ordered:
      1. Government’s motion for detention granted.
      2. REMOVAL of Defendant to the charging district.
      3. Defendant shall be detained by the U. S. Marshal until further order of the Court.


 Identity Hrg:                  Waived by Defendant

 Detention Hrg:                 Waived by Defendant; USA’s Motion for Detention is granted.

 Preliminary Hrg:               Does Not Apply


 Appearance Date in             Does Not Apply as Defendant detained and will be transported to Montana
 Charging District              by USM
 (Subject to Release):
 Rule 5 Removal Hrg             Does Not Apply
 (Subject to Release):




         Digital Recording/S-740               Time: 2:06 p.m. – 2:16 p.m.                    Page 2


                                                                                                          20
      Case
       Case2:21-mj-00190-JTR
             2:21-mj-00190-JTR ECF
                                Document
                                   No. 12 9 filed
                                             Filed04/06/21
                                                   04/06/21 PageID.47
                                                             Page 1 of 1 Page
                                                                          PageID
                                                                              21 of2225
                                                                                               FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON

1
                                  UNITED STATES DISTRICT COURT Apr 06, 2021
2                               EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK              C




3                                                                          2:21-mj-190-JTR
     United States of America,                                   Case No.:_______________________
4
                          Plaintiff,
         v.                                                    Defendant’s Assertion of Fifth and
5
      Leif Peter Larsen
     _____________________________,                            Sixth Amendment Rights
6

7                         Defendant.

8             I, the above-named defendant, hereby assert my rights under the Fifth and Sixth
9
     Amendments of the United States Constitution, including but not limited to my rights to
10
     remain silent and to have counsel present at any and all of my interactions with the
11
     government or others acting on the government’s behalf. I do not wish to, and will not,
12

13   waive any of my constitutional rights except in the presence of counsel. I do not wish to

14   have, nor do I consent to, any contact with any government official, including but not

15   limited to law enforcement agents, except through my counsel. I do not want the
16
     government or others acting on the government’s behalf to question me, or to contact me
17
     seeking a waiver of any rights, unless my counsel is present. The Government should so
18
     instruct itV agents.
19
                        April, 6          21
20   Dated this day of _______________, 20___.
      I certify I have reviewed this document with Mr.
21    Larsen and he consented to my signature            Respectfully Submitted,
      electronically on his behalf.
22
      Printed Attorney Name: J. Stephen Roberts Jr.
      Attorney Signature: /s/ J. Stephen Roberts, Jr.
                                                          /s/ Leif P. Larsen
                                                         ___________________________
      Date: April 6, 2021                                Defendant
23

24   Defendant’s Assertion of Fifth and Sixth Amendment Rights

                                                           1

                                                                                                                      21
     Case
      Case2:21-mj-00190-JTR
           2:21-mj-00190-JTR ECF
                             Document
                                 No. 1210 filed
                                            Filed
                                                04/06/21
                                                  04/06/21 PageID.48
                                                            Page 1 of 2Page
                                                                         PageID
                                                                            22 of23
                                                                                  25




 1
 2
 3
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
 4                                                                  EASTERN DISTRICT OF WASHINGTON


 5
                             UNITED STATES DISTRICT COURT
                                                                     Apr 06, 2021
 6                          EASTERN DISTRICT OF WASHINGTON               SEAN F. MCAVOY, CLERK


 7
       UNITED STATES OF AMERICA,                )
 8                                              )    MJ- 2:21-mj-190-JTR
                         Plaintiff,             )
 9                                              )    WAIVER OF RULE 5 HEARINGS
       v.                                       )
                                                )
10     Leif P. Larsen                      ,    )
11                                              )
                                                )
12                       Defendant.             )

13          The undersigned defendant does hereby acknowledge:                  I appeared

14   on this date in the Eastern District of Washington, was advised of

15   the charge(s) pending against me in the prosecuting district, and

16   was informed of my rights to:

17        (1)remain silent, knowing that if I make a statement, it can be
     used against me; (2) retain counsel or have counsel appointed for
18   me; (3) an identity hearing to determine if I am the person sought
     by the prosecuting district; and (4) plead guilty to the charge in
19   this district, if I and the United States Attorneys in this district
     and in the requesting district agree.
20
            If this matter is proceeding by COMPLAINT:
21
            I WAIVE (GIVE UP) MY RIGHT TO A(N)
22
            (   ) identity hearing in this district
23          (   ) preliminary examination in this district
            (   )EFUFOUJPO hearing in this district
24
25          If this matter is proceeding by INDICTMENT:
            I WAIVE (GIVE UP) MY RIGHT TO A(N)
26
            ( ) identity hearing in this district
27            ✔
            ( ✔ ) EFUFOUJPO hearing in this district
28

     WAIVER OF RULE 5 HEARINGS - 1

                                                                                                     22
     Case
      Case2:21-mj-00190-JTR
           2:21-mj-00190-JTR ECF
                             Document
                                 No. 1210 filed
                                            Filed
                                                04/06/21
                                                  04/06/21 PageID.49
                                                            Page 2 of 2Page
                                                                         PageID
                                                                            23 of24
                                                                                  25




 1          If this matter is proceeding by PETITION:
 2          I WAIVE (GIVE UP) MY RIGHT TO A(N)
            (   ) identity hearing in this district
 3
            (   ) prFMJNJOBSZ hearing in this district
 4
            (   ) EFUFOUJPO hearing in this district
 5          If this matter is proceeding by WARRANT:
 6          I WAIVE (GIVE UP) MY RIGHT TO A(N)
 7          (   ) identity hearing in this district
            (   ) EFUFOUJPO hearing in this district
 8
 9   and, therefore, consent to the issuance of an order requiring my
10   appearance in the prosecuting district where the charge is pending
11   against me.
12          As to those hearings which are waived in this district, other
13   than the identity hearing, I RESERVE the right to have those
14   hearings in the prosecuting district.
15
16                                         /s/ Lief Peter Larsen
                                           __________________________________
                                                         Defendant
17
18     4/6/2021
     ___________________________            /s/ J. Stephen Roberts, Jr.
                                           __________________________________
               Date                                 Defense Counsel
19
20                                                I certify I have reviewed this document with Mr. Larsen
     Interpreted by (if applicable):              and he consented to my signature electronically on his
21                                                behalf. Printed Attorney Name: J. Stephen Roberts Jr.
                                                  Attorney Signature: /s/ J. Stephen Roberts, Jr.
22   ________________________________
     (Sign and Print Name)                        Date: April 6, 2021
23
24
25
26
27
28

     WAIVER OF RULE 5 HEARINGS - 2

                                                                                                            23
      Case
       Case2:21-mj-00190-JTR
            2:21-mj-00190-JTR ECF
                              Document
                                  No. 1211 filed
                                             Filed
                                                 04/06/21
                                                   04/06/21 PageID.50
                                                             Page 1 of 2Page
                                                                          PageID
                                                                             24 of25
                                                                                   25




 1
 2                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
 3                                                                   EASTERN DISTRICT OF WASHINGTON



 4                                                                    Apr 06, 2021
 5                          UNITED STATES DISTRICT COURT                  SEAN F. MCAVOY, CLERK



 6                      EASTERN DISTRICT OF WASHINGTON
 7
     UNITED STATES OF AMERICA,                      No. 2:21-MJ-00190-JTR-1
 8
 9                       Plaintiff,                 ORDER FOLLOWING
10                                                  INITIAL APPEARANCE
                         v.                         ON INDICTMENT AND ORDER OF
11                                                  REMOVAL PURSUANT TO FED R.
12   LEIF PETER LARSEN,                             CRIM. P. 5
13                       Defendant.                 MOTION GRANTED
14                                                    (ECF No. 3)
15
                                                    USM ACTION REQUIRED
16
17         At Defendant’s April 6, 2021, initial appearance based on an Indictment,
18   from the District of Montana, ECF No. 1, Defendant appeared via video while in
19   custody at the Spokane County Jail. Assistant Federal Defender Stephen Roberts
20   represented the Defendant and appeared by video from another location. Assistant
21   U.S. Attorney James Goeke represented the United States and appeared by video
22   from a separate location. United States Probation Officer Patrick Dennis was
23   present telephonically. At the time of the hearing, Defendant consented to
24   proceeding by video.
25         Defendant was advised of, and acknowledged, his rights. Individually and
26   through counsel, Defendant waived the right to an identity hearing and his right to
27   challenge the warrant pursuant to Fed. R. Crim. P. 5. Defendant’s waiver is
28   accepted as knowing and voluntary.



     ORDER - 1                                                                                        24
      Case
       Case2:21-mj-00190-JTR
            2:21-mj-00190-JTR ECF
                              Document
                                  No. 1211 filed
                                             Filed
                                                 04/06/21
                                                   04/06/21 PageID.51
                                                             Page 2 of 2Page
                                                                          PageID
                                                                             25 of26
                                                                                   25




 1         Defendant, personally and through counsel, waived the right to a detention
 2   hearing.
 3         Defendant shall be held in detention pending disposition of this case or until
 4   further order of the court. Defendant is committed to the custody of the U.S.
 5   Marshal for confinement separate, to the extent practicable, from persons awaiting
 6   or serving sentences or being held in custody pending appeal. Defendant shall be
 7   afforded reasonable opportunity for private consultation with counsel.
 8         If a party desires this Court to reconsider its determination of detention
 9   status or conditions of release because of material and newly discovered
10   circumstances pursuant to 18 U.S.C. § 3142(f), that party shall file a two-page
11   motion for reconsideration succinctly stating what circumstances are new, how
12   they are established, and the requested change in detention status or conditions of
13   release. The motion shall indicate whether opposing counsel or Pretrial Services
14   object, whether a hearing is desired, and whether a supplemental pretrial report is
15   requested. This Court will treat the motion as expedited and submitted without
16   argument and will set a hearing or issue other orders as may be appropriate.
17         The United States’ Motion for Detention, ECF No. 3, is GRANTED.
18   Defendant is committed to the custody of the United States Marshal for detention
19   until further order of the court, and for removal as soon as reasonably possible to
20   the District of Montana.
21          IT IS SO ORDERED.
22         DATED April 6, 2021.
23
24                                _____________________________________
                                            JOHN T. RODGERS
25                                 UNITED STATES MAGISTRATE JUDGE
26
27
28



     ORDER - 2                                                                              25
